Mr. Justice Breese delivered the opinion of the Court: This suit was originally brought before a justice of the peace of Cook county, and taken by appeal to the Superior Court, where plaintiffs recovered a judgment against the defendant, in one case for one hundred and forty-six dollars twenty cents, and in another, depending on the same facts, for sixty-six dollars sixty cents. They are both appealed to this court, with a stipulation they shall be both considered on the same record. There are no merits in the defense. These plaintiffs were sub-contractors to furnish lime for the building one Boise had contracted to erect for appellant. He left the job unfinished, and the plaintiffs unpaid. In an interview with appellant, they claiming their right to a lien as sub-contractors, she, by her written undertaking, agreed to pay their claim, rather than a lien should be placed on the property. This was a good consideration for her undertaking. As to the claim for lime subsequently furnished, the proof is clear it was so furnished at her own request, and used upon her building. We see no ground to disturb the recovery. The judgment must be affirmed. Judgment affirmed.